Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the subject application filed on 04/30/2019:
Claims 1-20 have been examined.
Legend: “[Prior Art Reference] discloses through the invention” means “See the entire document;” Paragraph [No.] = paragraph #, e.g. Para [0005] = paragraph 5; C = column, e.g. c3 = column 3.

	
Claim Objections
1.	Claim 13 objected to because of the following informalities: claim 3 recites the limitation(s)/feature(s): “… the teleoperation command that comprises a position of the vehicle and a heading of the vehicle,” which is unclear where the remote teleoperator commands to the vehicle to change position and heading of the vehicle, or the remote teleoperator just informs the vehicle about its current or any other position or current or any other heading, which renders the claim to be objected to. Appropriate correction/clarification is required.
	For the purpose of tis examination, claim 13 will be interpreted as the following: “13. The vehicle of claim 1, wherein the teleoperation command comprises change(s) made to a position of the vehicle and change(s) made to a heading of the vehicle.” 

Claim Rejections - 35 USC § 112
1.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

1.1	Claims 16 and 18-19 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
1.1.1	Claim 16 recites the following limitation(s)/feature(s): “learn/learning, using a machine learning algorithm, the abnormal pattern,” which, in regards to the term(s) “learn/learning, using a machine learning algorithm,” is/are not supported or described in the specification, as originally filed or as published. The specification, in numerous paragraphs, recites the following: “… abnormal pattern that may be learned by/from a machine learning algorithm,” in Para [0007, 0020, 0031] of the specification, at least as published, BUT, HOWEVER, the specification, as originally filed or as published, is silent about what type, or what specific learning algorithm, or what specific learning logic, or what specific learning process, or what specific machine learning is being specified or claimed. Clarification is required. 
Applicant’s Specification does not assign or suggest a particular definition to the term “learn/learning, using a machine learning algorithm” or otherwise indicate that this term is used in a manner other than its ordinary and customary meaning. Therefore, for the purpose of this examination, and by giving the claimed limitations and the prior art their broadest reasonable interpretation, the “learn/learning, using a machine learning algorithm,” will be interpreted as well-known in the art common term “machine learning techniques.”  
1.1.2	Claim 18 recites the following limitation(s)/feature(s): “use/using an inference algorithm to update the position of the vehicle,” which, in regards to the term(s) “inference algorithm,” is/are not supported or described in the specification, as originally filed or as published. The specification, in numerous paragraphs, recites the following: “… intervention may comprise treating the current location/trajectory/speed profile identified by the person as prior knowledge and using an inference algorithm to update the current location/trajectory/speed profile/command,” “… intervention may comprise treating the goal location/trajectory/speed profile identified by the person as prior knowledge and using an inference 
Applicant’s Specification does not assign or suggest a particular definition to the term “inference algorithm” or otherwise indicate that this term is used in a manner other than its ordinary and customary meaning. Therefore, in determining the ordinary and customary meaning of the claim term “inference algorithm” as viewed by a person of ordinary skill in the art, it is appropriate to consult a general dictionary/library for definition/meaning of the word “inference algorithm” for guidance. Comaper Corp. v. Antec, Inc., 596 F.3d 1343, 1348 (Fed. Cir. 2010).
The ordinary meaning of the word “inference algorithm” includes “… machine learning inference algorithm that is broader machine learning (ML); … machine learning (ML) inference that is the process of running live data points into a machine learning algorithm (or “ML model”) to calculate an output such as a single numerical score; ML inference that is the second phase, in which the model is put into action on live data to produce actionable output.”  
*[https://www.google.com/search?q=Machine+learning+algorithms+vs+inference+algorithms&biw=1200&bih=1772&ei=z25vYOCHF_Sq5NoPhsSMoAM&oq=Machine+learning+algorithms+vs+inference+algorithms&gs_lcp=Cgdnd3Mtd2l6EAMyBQgAEM0CMgUIABDNAjIFCAAQzQJQvSJYn15g2WFoAHACeACAAf0BiAGrEpIBBjkuMTEuMZgBAKABAqABAaoBB2d3cy13aXrAAQE&sclient=gws-wiz&ved=0ahUKEwigq8-kxe_vAhV0FVkFHQYiAzQQ4dUDCAw&uact=5#spf=1617915664844] (* last visited 04/08/2021).
Therefore, for the purpose of this examination, and by giving the claimed limitations and the prior art their broadest reasonable interpretation, the “use/using an inference algorithm,” will be interpreted as well-known in the art common term “machine learning techniques,” similar to how it is applied to the above rejections of clam 16. 
1.1.3	Claim 19 recites the following limitation(s)/feature(s): “concatenating two trajectory segments, the concatenating that comprising: smoothing the two trajectory segments; and smoothing speed profiles across the two trajectory segments,” which, in regards to the term(s) “concatenating,” “smoothing,” is/are 
Applicant’s Specification does not assign or suggest a particular definition to the terms “concatenating,” “smoothing,” or otherwise indicate that these terms are used in a manner other than their ordinary and customary meaning. Therefore, in determining the ordinary and customary meaning of the claim terms “concatenating,” “smoothing,” as viewed by a person of ordinary skill in the art, it is appropriate to consult a general dictionary/library for definition/meaning of the word “inference algorithm” for guidance. Comaper Corp. v. Antec, Inc., 596 F.3d 1343, 1348 (Fed. Cir. 2010).
The ordinary meaning of the word “concatenate(ing)” includes “… to link together in a series or chain.”  
*[https://www.merriam-webster.com/dictionary/concatenate] (* last visited 04/08/2021).
The ordinary meaning of the word “smooth(ing)” includes “… free from difficulties or impediments; even and uninterrupted in flow or flight.”  
*[https://www.merriam-webster.com/dictionary/smoothing] (* last visited 04/08/2021).
Therefore, for the purpose of this examination, and by giving the claimed limitations and the prior art their broadest reasonable interpretation, the corresponding part of claim 19 will be interpreted as the following: “… teleoperation command that comprises linking/connecting/clustering/transitioning together two trajectory segments, wherein the two trajectory segments and speed profiles across the two trajectory segments are free from difficulties or impediments, even and uninterrupted in flow or travel.”


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1-5, 7 and 15 rejected under 35 U.S.C. 103 as being unpatentable over YU JIANG (Pub. No.: CN 102540998A) in view of Andou (US Pat. No.: 8760279B2).
As per claim 1, YU JIANG discloses through the invention, see entire document, a vehicle comprising: 

one or more non-transitory storage media storing instructions which, when executed by the one or more computer processors (see entire document, particularly in abstract, Para [0013, 0016, 0018, 0021, 0026, 0042, 0046, 0050, 0054, 0058, 0061, 0064-0065, 0067, 0071, 0073, 0076, 0078], claims 1, 3, 6, 8-9, 11, 14, 16-17, 19-21), cause the vehicle to: 
receive, using one or more sensors of the vehicle, a sensor measurement of the vehicle (see entire document, particularly in fig, 5-6, abstract, Para [0013-0014, 0018-0019, 0023-0024, 0040-0041, 0044-0045, 0048-0049, 0052-0053, 0057, 0059, 0063, 0065, 0069-0070, 0073-0075, 0078], claims 1-2, 9-10, 17-18); 
determine, using the received sensor measurement, an actual state of the hardware component (see entire document, particularly in abstract, Para [0013, 0018-0019, 0023, 0041-0042, 0044-0045, 0049, 0052, 0057-0061, 0063-0067, 0070-0072, 0075-0078], claims 1, 9-10, 17); and 
transmit, to a teleoperation server, a request for a teleoperation command in response to the actual state of the hardware component (see entire document, particularly in Para [0060]). 
	YU JIANG does not explicitly disclose, or is missing, determining, using past inputs and past sensor measurements, an estimated state of a hardware component of the vehicle; transmitting, to a teleoperation server, a request for a teleoperation command in response to a difference between the estimated state of the hardware component and the actual state of the hardware component being above a threshold value
	However, Andou teaches through the invention, see entire document, particularly in fig. 8, c11, lines 7-36, modules as predetermined function units implemented by the software program and hardware, and the control unit 10 shown in FIG. 8 comprised of: a normal air pressure storage module 200a for storing a normal air pressure corresponding to a tire temperature; an excessive/deficient amount calculation module 200b for calculating an excessive/deficient amount on the basis of the difference between the air pressure detected by the air pressure sensors 6 to 9 and the normal air pressure stored in the normal air pressure storage module 200a; a determination module 200c for determining the tire air pressure state on the basis of the excessive/deficient amount calculated by the excessive/deficient amount calculation module 200b; an informing control module 200d for, when the determination module 200c determines an abnormal state of the tire air pressure, outputting the abnormal state of the tire air pressure to an informing module 11 and informing it in a predetermined mode; a stop state detection module 200e for detecting a stop state of the vehicle 1; a wireless transmission control module 200f for, when the stop state detection module 200e detects the vehicle stop state, transmitting information associated with the air pressure detected by the air pressure sensors 6 to 9 or the excessive/deficient amount calculated by the excessive/deficient amount calculation module 200b to a gas station 100 via a wireless communication; and a reception module 200g for receiving an air pressure information request signal from the gas station 100.
Andou further teaches through the invention, see entire document, particularly in fig. 12, c13, line 58 through c14, line 20, modules as predetermined function units implemented by the software program and hardware, and the control unit 10 shown in FIG. 12 comprised of: a normal air pressure storage module 200a for storing a normal air pressure corresponding to a tire temperature; an excessive/deficient amount calculation module 200b for calculating an excessive/deficient amount on the basis of the difference between the air pressure detected by the air pressure sensors 6 to 9 and the normal air pressure stored in the normal air pressure storage module 200a; a determination module 200c for determining the tire air pressure state on the basis of the excessive/deficient amount calculated by the excessive/deficient amount calculation module 200b; an informing control module 200d for, when the determination module 200c determines an abnormal state of the tire air pressure, outputting the abnormal state of the tire air pressure to an informing module 11 and informing it in a predetermined mode; a stop state detection module 200e for detecting a stop state of the vehicle 1; a wireless transmission control module 200f for, when the stop state detection module 200e detects the vehicle stop state, transmitting information associated with the air pressure detected by the air pressure sensors 6 to 9 or the excessive/deficient amount calculated by the excessive/deficient amount calculation module 200b to a gas station 100 via a wireless communication; and a reception module 200g for receiving an air pressure information request signal from the gas station 100.
Andou further teaches through the invention, see entire document, particularly in fig. 1, 4, c2, lines 38-44, c8, lines 44-49, detecting the stop state of the vehicle when a change amount of the air pressure detected by the air pressure information detection means (7-9) is detected, and a change in air pressure not less than a predetermined value is detected on the basis of the detected change amount; step S13 to check if the air pressure change amount is equal to or larger than a predetermined value; if YES in step S13, since it is determined that the vehicle is making a stop to pump air in a tire, the flow that jumps to step S16.
Andou further teaches through the invention, see entire document, particularly in claim 3, vehicle stop state detection means that detects the stop state of the vehicle when a change amount of the air pressure detected by said air pressure information detection means is detected, and a change in air pressure not less than a predetermined value detected on the basis of the detected change amount.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of YU JIANG by incorporating, applying and utilizing the above steps, technique and features as taught by Andou. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to store a normal air pressure corresponding to a tire temperature; to determine the tire air pressure state on the basis of the excessive/deficient amount calculated; when determined an abnormal state of the tire air pressure, output the abnormal state of the tire air pressure to inform in a predetermined mode (see entire Andou document, particularly in c11, lines 7-36).

As per claim 2, YU JIANG further discloses through the invention, see entire document, sensor measurement that comprises at least one of a position of the vehicle, a linear velocity of the vehicle, an angular velocity of the vehicle, a linear acceleration of the vehicle, an angular acceleration of the vehicle, or a heading of the vehicle (see entire document, particularly in Para [0017, 0022, 0027, 0042, 0054, 0058, 0071, 0076] – teaching navigation services, location services installed on the on-board computer, which are well known in the art, and which typically include GPS sensor(s) for  

As per claim 3, YU JIANG further discloses through the invention, see entire document, one or more sensors that comprise at least one of a GPS sensor, an inertial measurement unit, a wheel speed sensor, a brake pressure sensor, a braking torque sensor, an engine torque sensor, a wheel torque sensors, a steering wheel angle sensor, or a steering wheel angular rate sensors (see entire document, particularly in Para [0014, 0017, 0019, 0022, 0024, 0027, 0041-0042, 0049, 0054, 0057-0058, 0063, 0070-0071, 0075-0076] – teaching brake system sensor connected to the vehicle's braking system, navigation services, location services installed on the on-board computer, which are well known in the art, and which typically include GPS sensor). 

As per claim 4, YU JIANG further discloses through the invention, see entire document, a brake malfunction (see entire document, particularly in Para [0014, 0019, 0024, 0041, 0049, 0057, 0063, 0070, 0075]).

As per claim 5, YU JIANG further discloses through the invention, see entire document, actual state of the hardware component that represents a flat tire (see entire document, particularly in Para [0019, 0041, 0049, 0053, 0070, 0075]).                   
	YU JIANG does not explicitly disclose, or is missing, difference between the estimated state of the hardware component and the actual state of the hardware component that represents a flat tire. 
However, Andou teaches through the invention, see entire document, particularly in fig. 8, c11, lines 7-36, modules as predetermined function units implemented by the software program and hardware, and the control unit 10 shown in FIG. 8 comprised of: a normal air pressure storage module 200a for storing a normal air pressure corresponding to a tire temperature; an excessive/deficient amount calculation module 200b for calculating an excessive/deficient amount on the basis of the difference between the air pressure detected by the air pressure sensors 6 to 9 and the normal air pressure stored in the normal air pressure storage module 200a; a determination module 200c for determining the tire air pressure state on the basis of the excessive/deficient amount calculated by the excessive/deficient amount calculation module 200b; an informing control module 200d for, when the determination module 200c determines an abnormal state of the tire air pressure, outputting the abnormal state of the tire air pressure to an informing module 11 and informing it in a predetermined mode; a stop state detection module 200e for detecting a stop state of the vehicle 1; a wireless transmission control module 200f for, when the stop state detection module 200e detects the vehicle stop state, transmitting information associated with the air pressure detected by the air pressure sensors 6 to 9 or the excessive/deficient amount calculated by the excessive/deficient amount calculation module 200b to a gas station 100 via a wireless communication; and a reception module 200g for receiving an air pressure information request signal from the gas station 100.
Andou further teaches through the invention, see entire document, particularly in fig. 12, c13, line 58 through c14, line 20, modules as predetermined function units implemented by the software program and hardware, and the control unit 10 shown in FIG. 12 comprised of: a normal air pressure storage module 200a for storing a normal air pressure corresponding to a tire temperature; an excessive/deficient amount calculation module 200b for calculating an excessive/deficient amount on the basis of the difference between the air pressure detected by the air pressure sensors 6 to 9 and the normal air pressure stored in the normal air pressure storage module 200a; a determination module 200c for determining the tire air pressure state on the basis of the excessive/deficient amount calculated by the excessive/deficient amount calculation module 200b; an informing control module 200d for, when the determination module 200c determines an abnormal state of the tire air pressure, outputting the abnormal state of the tire air pressure to an informing module 11 and informing it in a predetermined mode; a stop state detection module 200e for detecting a stop state of the vehicle 1; a wireless transmission control module 200f for, when the stop state detection module 200e detects the vehicle stop state, transmitting information associated with the air pressure detected by the air pressure sensors 6 to 9 or the excessive/deficient amount calculated by the excessive/deficient amount calculation module 200b to a gas station 100 via a wireless communication; and a reception module 200g for receiving an air pressure information request signal from the gas station 100.
Andou further teaches through the invention, see entire document, particularly in fig. 1, 4, c2, lines 38-44, c8, lines 44-49, detecting the stop state of the vehicle when a change amount of the air pressure detected by the air pressure information detection means (7-9) is detected, and a change in air pressure not less than a predetermined value is detected on the basis of the detected change amount; step S13 to check if the air pressure change amount is equal to or larger than a predetermined value; if YES in step S13, since it is determined that the vehicle is making a stop to pump air in a tire, the flow that jumps to step S16.
Andou further teaches through the invention, see entire document, particularly in claim 3, vehicle stop state detection means that detects the stop state of the vehicle when a change amount of the air pressure detected by said air pressure information detection means is detected, and a change in air pressure not less than a predetermined value detected on the basis of the detected change amount.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of YU JIANG by incorporating, applying and utilizing the above steps, technique and features as taught by Andou. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to store a normal air pressure corresponding to a tire temperature; to determine the tire air pressure state on the basis of the excessive/deficient amount calculated; when determined an abnormal state of the tire air pressure, output the abnormal state of the tire air pressure to inform in a predetermined mode (see entire Andou document, particularly in c11, lines 7-36).

As per claim 7, YU JIANG further discloses through the invention, see entire document, instructions, when executed by the one or more computer processors, further cause the vehicle to generate, using the one or more processors, a request for a fallback operation while the vehicle is waiting for the teleoperation command from the teleoperation server (see entire document, particularly in Para [0013, 0015, 0018, 0045, 0052, 0060-0061, 0067] – teaching server that will send an alarm signal to give an alarm, the alarm indicating that a hardware component is abnormal, and it needs to be repaired in a special repair shop). 

As per claim 15, YU JIANG further discloses through the invention, see entire document, analyzing the difference between the estimated state of the hardware component and the actual state of the hardware component using pattern recognition to evaluate an abnormal pattern in the received sensor measurement (see entire document, particularly in abstract, Para [0013, 0044-0046, 0052-0053, 0060-0061, 0067] – teaching client that sends the operating parameters of the vehicle's hardware components collected by a set of sensors and the operating status of the software monitored by the software monitoring device to the server, and the server that makes judgments based on the operating parameters of the hardware components and the operating status of the software; if the hardware components appear abnormal, the server that sends an alarm signal to the client, and the client that sends an alarm on the interactive device after receiving the alarm signal; if the software is abnormal, the server that sends updated software to the client, and the client that uses the updated software on the on-board computer update the original software on the Internet; the server 150 that can save the reference operating data of the software, and compare the operating data of the software sent by the client 100 with the server; comparing the saved reference running data; if the two match, the software judged to be working normally, and if the two do not match, that it is judged that the software is working abnormally). 


2.	Claims 6 and 20 rejected under 35 U.S.C. 103 as being unpatentable over the combination of YU JIANG and Andou, further in view of Ross (Pub. No.: US 2016/0334230A1).
As per claim 6, YU JIANG does not explicitly disclose, or is missing, difference between the estimated state of the hardware component and the actual state of the hardware component that represents a blockage of a field of view of a vision sensor of the vehicle. 
	However, Ross teaches through the invention, see entire document, particularly in fig. 1, Para [0042], event determination logic 120 that can generate an event request 121 in response to a determination that an event or condition (including how the vehicle should respond to the event or condition) is inadequately understood; the event determination logic 120 that can generate the event request 121 if the event determination logic 120 determines that a planned or likely action to an event or condition has a relatively low confidence score; the autonomous vehicle that may plan to swerve left for safety, but the 
	The examiner finds that the above “inadequate understanding of a planned or likely action to an event or condition that has a relatively low confidence score due to sensor data that may see loose dirt in the open space,” in the Ross reference, teach on the “blockage of a field of view of a vision sensor of the vehicle,” “difference between estimated/normal condition/state of a sensor and actual condition/state of the sensor when its vision/field of view is poor/blocked with obstacle(s), such as a loose dirt in open space,” in the instant application.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of YU JIANG by incorporating, applying and utilizing the above steps, technique and features as taught by Ross. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to detect an event that impairs a confidence level of the autonomous vehicle in progressing through a current route; in response to detecting the event, communicate the autonomous vehicle information about the event to a remote source of guidance; to receive instructions by the autonomous vehicle from the remote source of guidance on how to handle the event; to implement, by the autonomous vehicle, the instructions to handle the event while it operates (see entire Ross document, particularly in abstract).

As per claim 20, YU JIANG does not explicitly disclose, or is missing, teleoperation command that specifies, to the vehicle, one or more un-traversable road segments. 
	However, Ross teaches through the invention, see entire document, particularly in fig. 2, 5, 10, Para [0095, 0121], with additional information as determined from the sensor information 535, the HV guide system 200 that can determine information to facilitate other vehicles in avoiding or driving through the road segment of concern; the sensor information 209 that can be processed and implemented as information which comprises a portion of the region specific information source 217; the autonomous vehicle 1020 that can turn, change lanes, and steer to both avoid road hazards or conditions which are sensed by the sensors of the autonomous vehicle 1020, and also to maintain the road position and location of the human driven guide vehicle 1022.
Ross further teaches through the invention, see entire document, particularly in fig. 12, Para [0135], service location points (or drop off location), as well as routes on an optimal route that can be inspected to ensure the autonomous vehicle 101 can traverse through the relevant road segment (1230); for example, if the destination is near construction or heavy pedestrian traffic, a determination that can be made that points of the route or destination are inaccessible to the autonomous vehicle 101.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of YU JIANG by incorporating, applying and utilizing the above steps, technique and features as taught by Ross. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to detect an event that impairs a confidence level of the autonomous vehicle in progressing through a current route; in response to detecting the event, communicate the autonomous vehicle information about the event to a remote source of guidance; to receive instructions by the autonomous vehicle from the remote source of guidance on how to handle the event; to implement, by the autonomous vehicle, the instructions to handle the event while it operates (see entire Ross document, particularly in abstract).

3.	Claims 8-13 and 17 rejected under 35 U.S.C. 103 as being unpatentable over the combination of YU JIANG and Andou, further in view of Dolgov (Pub. No.: US 2012/0083959A1).
As per claim 8, YU JIANG does not explicitly disclose, or is missing, causing the vehicle to implement the fallback operation, and wherein the fallback operation comprises driving at a specified velocity. 
	However, Dolgov teaches through the invention, see entire document, particularly in abstract, a system and method of controlling a vehicle that determines the amount of wear on a component of the vehicle and, based on the amount of wear and information derived from the environment surrounding the vehicle (e.g., another vehicle in the path of the vehicle or a requirement to stop at a particular location), maneuvers the vehicle to mitigate further wear on the component.
	Dolgov further teaches through the invention, see entire document, particularly in Para [0078], vehicle that may change the way it maneuvers, such as accelerating differently or changing 
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of YU JIANG by incorporating, applying and utilizing the above steps, technique and features as taught by Dolgov. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to control a vehicle that determines the amount of wear on a component of the vehicle and, based on the amount of wear and information derived from the environment surrounding the vehicle, maneuvers the vehicle to mitigate further wear on the component (see entire Dolgov document, particularly in abstract).

As per claim 9, YU JIANG does not explicitly disclose, or is missing, fallback operation that comprises following a specified trajectory. 
However, Dolgov teaches through the invention, see entire document, particularly in abstract, a system and method of controlling a vehicle that determines the amount of wear on a component of the vehicle and, based on the amount of wear and information derived from the environment surrounding the vehicle (e.g., another vehicle in the path of the vehicle or a requirement to stop at a particular location), maneuvers the vehicle to mitigate further wear on the component.
	Dolgov further teaches through the invention, see entire document, particularly in Para [0078], vehicle that may change the way it maneuvers, such as accelerating differently or changing directions; the vehicle that may accelerate more slowly if the measured oil pressure is excessively high; the vehicle that may also turn more or less tightly in order to mitigate wear.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of YU JIANG by incorporating, applying and utilizing the above steps, technique and features as taught by Dolgov. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to control a vehicle that determines the amount of wear on a component of the vehicle and, based on the amount of wear and information 

As per claim 10, YU JIANG does not explicitly disclose, or is missing, fallback operation that comprises invoking a satellite communication system. 
However, Dolgov teaches through the invention, see entire document, particularly in abstract, a system and method of controlling a vehicle that determines the amount of wear on a component of the vehicle and, based on the amount of wear and information derived from the environment surrounding the vehicle (e.g., another vehicle in the path of the vehicle or a requirement to stop at a particular location), maneuvers the vehicle to mitigate further wear on the component.
Dolgov further teaches through the invention, see entire document, particularly in fig. 7, Para [0077], vehicle that may have determined its latitude/longitude position from GPS satellite 710 and, based on the latitude/longitude location of stop signs stored in map data 135, calculated the distance 520 to the stop sign 510 and applied less brake pressure over a longer brake distance 630 than it would have if the brakes were not worn; the processor that may thus determine the geographic location of the vehicle, the geographic location of requirements that apply to vehicles, and maneuver the vehicle based on such information so as to mitigate damage to the relevant component.
The Examiner finds that the above, in Dolgov reference, teaches on step for “invoking a satellite communication system,” such as well-known in the art communications with GPS satellite(s), in the instant application. 
	Dolgov further teaches through the invention, see entire document, particularly in Para [0078], vehicle that may change the way it maneuvers, such as accelerating differently or changing directions; the vehicle that may accelerate more slowly if the measured oil pressure is excessively high; the vehicle that may also turn more or less tightly in order to mitigate wear.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of YU JIANG by incorporating, applying and utilizing the above steps, technique and features as taught by Dolgov. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a 

As per claim 11, YU JIANG does not explicitly disclose, or is missing, causing the vehicle to transition from performing the fallback operation to performing the teleoperation command. 
However, Dolgov teaches through the invention, see entire document, particularly in abstract, a system and method of controlling a vehicle that determines the amount of wear on a component of the vehicle and, based on the amount of wear and information derived from the environment surrounding the vehicle (e.g., another vehicle in the path of the vehicle or a requirement to stop at a particular location), maneuvers the vehicle to mitigate further wear on the component.
	Dolgov further teaches through the invention, see entire document, particularly in fig. 5-6, Para [0074], vehicle that may use the vehicle component sensors 230 to detect wear and other types of damage and use the environmental sensors 209 to maneuver the vehicle 101 so as mitigate such damage; the computer system 131 that has checked brake wear detector 233 and determined that the brakes 183 are in good condition; based on the foregoing, computer system 131 that may determine that a comfortable braking distance is distance 530; the computer system 131 that has determined that the brakes 183 show evidence of excessive wear; as a result, in order to decrease the amount of wear that the brakes would normally experience, the computer system 131 that may determine that it should decrease its typical rate of deceleration, e.g., it may determine to brake over a longer distance 630 and apply less pressure to the brakes; the vehicle that thus changes speed at a slower rate when wear is detected than it would under normal conditions
Dolgov further teaches through the invention, see entire document, particularly in Para [0078], vehicle that may change the way it maneuvers, such as accelerating differently or changing directions; the vehicle that may accelerate more slowly if the measured oil pressure is excessively high; the vehicle that may also turn more or less tightly in order to mitigate wear.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of YU JIANG by incorporating, applying and utilizing the above steps, technique and features as taught by Dolgov. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to control a vehicle that determines the amount of wear on a component of the vehicle and, based on the amount of wear and information derived from the environment surrounding the vehicle, maneuvers the vehicle to mitigate further wear on the component (see entire Dolgov document, particularly in abstract).

As per claim 12, YU JIANG does not explicitly disclose, or is missing, teleoperation command that comprises a trajectory for the vehicle. 
However, Dolgov teaches through the invention, see entire document, particularly in abstract, a system and method of controlling a vehicle that determines the amount of wear on a component of the vehicle and, based on the amount of wear and information derived from the environment surrounding the vehicle (e.g., another vehicle in the path of the vehicle or a requirement to stop at a particular location), maneuvers the vehicle to mitigate further wear on the component.
	Dolgov further teaches through the invention, see entire document, particularly in Para [0078], vehicle that may change the way it maneuvers, such as accelerating differently or changing directions; the vehicle that may accelerate more slowly if the measured oil pressure is excessively high; the vehicle that may also turn more or less tightly in order to mitigate wear.
	The Examiner finds that the above “changing directions by vehicle,” in Dolgov reference, teaches on “teleoperation command that comprises a trajectory for the vehicle,” in the instant application. 
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of YU JIANG by incorporating, applying and utilizing the above steps, technique and features as taught by Dolgov. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to control a vehicle that determines the amount of wear on a component of the vehicle and, based on the amount of wear and information 

As per claim 13, YU JIANG does not explicitly disclose, or is missing, teleoperation command that comprises change(s) made to a position of the vehicle and change(s) made to a heading of the vehicle. 
However, Dolgov teaches through the invention, see entire document, particularly in abstract, a system and method of controlling a vehicle that determines the amount of wear on a component of the vehicle and, based on the amount of wear and information derived from the environment surrounding the vehicle (e.g., another vehicle in the path of the vehicle or a requirement to stop at a particular location), maneuvers the vehicle to mitigate further wear on the component.
	Dolgov further teaches through the invention, see entire document, particularly in Para [0078], vehicle that may change the way it maneuvers, such as accelerating differently or changing directions; the vehicle that may accelerate more slowly if the measured oil pressure is excessively high; the vehicle that may also turn more or less tightly in order to mitigate wear.
	The Examiner finds that the above “changing directions by vehicle,” in Dolgov reference, teaches on “teleoperation command that comprises change(s) made to a position of the vehicle and change(s) made to a heading of the vehicle,” in the instant application, because it is well known in the art that “changing directions by vehicle” typically has change(s) made to position and/or heading of the vehicle. 
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of YU JIANG by incorporating, applying and utilizing the above steps, technique and features as taught by Dolgov. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to control a vehicle that determines the amount of wear on a component of the vehicle and, based on the amount of wear and information derived from the environment surrounding the vehicle, maneuvers the vehicle to mitigate further wear on the component (see entire Dolgov document, particularly in abstract).

As per claim 17, YU JIANG does not explicitly disclose, or is missing, identifying a safe-to-stop location; and generating a new trajectory to the safe-to-stop location. 
However, Dolgov teaches through the invention, see entire document, particularly in abstract, a system and method of controlling a vehicle that determines the amount of wear on a component of the vehicle and, based on the amount of wear and information derived from the environment surrounding the vehicle (e.g., another vehicle in the path of the vehicle or a requirement to stop at a particular location), maneuvers the vehicle to mitigate further wear on the component.
Dolgov further teaches through the invention, see entire document, particularly in Para [0076], if the brakes 153 are suffering from excessive wear, the computer system that may instruct the throttle 152 to provide less gas to the engine than it would under normal circumstance in order to minimize the speed attained by vehicle 101 and thus minimize the amount that the vehicle must brake in order to come to a safe stop at the bottom of the hill.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of YU JIANG by incorporating, applying and utilizing the above steps, technique and features as taught by Dolgov. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to control a vehicle that determines the amount of wear on a component of the vehicle and, based on the amount of wear and information derived from the environment surrounding the vehicle, maneuvers the vehicle to mitigate further wear on the component (see entire Dolgov document, particularly in abstract).

4.	Claims 14 and 19 rejected under 35 U.S.C. 103 as being unpatentable over the combination of YU JIANG and Andou, further in view of Knockeart (Pub. No.: US 2003/0055555A1).
As per claim 14, YU JIANG does not explicitly disclose, or is missing, teleoperation command that comprises a speed profile for the vehicle, the speed profile describing a preferred velocity of the vehicle on a trajectory segment. 
However, Knockeart teaches through the invention, see entire document, particularly in fig. 1, 4a, 19, Para [0321], navigation application 412 in in-vehicle system 105 of a probe vehicle that collects on an ongoing basis a history (a profile) of the speed that the vehicle travels on links of the main roads network (or equivalently the transit times on the links), in the first mode of traffic data collection; the in-
Knockeart further teaches through the invention, see entire document, particularly in various drawings and figures, vehicle(s) 100, in-vehicle system(s) 105 in connections and/or communicating with remote centralized server 120, server system 125.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of YU JIANG by incorporating, applying and utilizing the above steps, technique and features as taught by Knockeart. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to, for each segment, log traffic-related data, including logging data related to the vehicle's speed on the detected segment; track the location of a vehicle, including detecting when the vehicle traverses each of a set of segments of a road network; for each detected segment, compare the vehicle's speed on the segment to a stored speed for that segment; plan a route through the road network from a starting to a destination location using the speed information associated with the road segments (see entire Knockeart document, particularly in Para [0027, 0029-0030]).

As per claim 19, YU JIANG does not explicitly disclose, or is missing, teleoperation command that comprises linking/connecting/clustering/transitioning together two trajectory segments, wherein the two trajectory segments and speed profiles across the two trajectory segments are free from difficulties or impediments, even and uninterrupted in flow or travel. 
However, Knockeart teaches through the invention, see entire document, particularly in Para [0029-0030], method for collecting traffic information; the method that includes tracking the location of a vehicle, including detecting when the vehicle traverses each of a set of segments of a road network; for each detected segment, the method that features comparing the vehicle's speed on the segment to a stored speed for that segment, and if the vehicle's speed on the segment deviates from the stored speed, transmitting a traffic notification identifying that segment to a server; updating the database that includes 
The Examiner finds that the above ”planning a route through the road network from a starting to a destination location using the speed information associated with the road segments,” in the Knockeart reference, teaches on “linking/connecting/clustering/transitioning together two trajectory segments, wherein the two trajectory segments and speed profiles across the two trajectory segments are free from difficulties or impediments, even and uninterrupted in flow or travel,” because it is well known in the art that a desire or a final result of a planning of a route through a road network from a starting to a destination location using speed information associated with road segments is typically a  linking/connecting/clustering/transitioning together multiple trajectory segments, wherein the multiple trajectory segments and speed profiles across the multiple trajectory segments are free from difficulties or impediments, even and uninterrupted in flow or movement or travel.
Knockeart further teaches through the invention, see entire document, particularly in fig. 1, 4a, 19, Para [0321], navigation application 412 in in-vehicle system 105 of a probe vehicle that collects on an ongoing basis a history (a profile) of the speed that the vehicle travels on links of the main roads network (or equivalently the transit times on the links), in the first mode of traffic data collection; the in-vehicle system that collects the traffic profile data independently of the guidance function; the vehicle that does not have to be guided by the navigation system in order to collect traffic profile data.; the navigation application that stores the time of day and the speed traveled on each link in a link speed log 1920. 
Knockeart further teaches through the invention, see entire document, particularly in various drawings and figures, vehicle(s) 100, in-vehicle system(s) 105 in connections and/or communicating with remote centralized server 120, server system 125.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of YU JIANG by incorporating, applying and utilizing the above steps, technique and features as taught by Knockeart. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to, for each segment, log traffic-.

5.	Claims 16 and 18 rejected under 35 U.S.C. 103 as being unpatentable over the combination of YU JIANG and Andou, further in view of Gupta (Pub. No.: US 2017/0278323A1).
As per claim 16, YU JIANG does not explicitly disclose, or is missing, causing the vehicle to learn, using a machine learning algorithm, the abnormal pattern.
	However, Gupta teaches through the invention, see entire document, particularly in fig. 4, Para [0004, 0011], analyzing the collected sensor information to generate the analysis result that may include generating a behavior vector based on the collected sensor information, and applying the generated behavior vector to a machine learning classifier model to generate the analysis result; illustrating example logical components and information flows in a mobile device configured to use behavior-based and machine learning techniques to monitor and analyze sensor information in accordance.
	Gupta teaches through the invention, see entire document, particularly in Para [0029], claim 1, computing system that may be configured to use machine learning techniques to compare or analyze sensor information that is collected from different types of sensors; analyzing the collected sensor information to generate an analysis result, wherein analyzing comprises: applying a generated behavior vector to a machine learning classifier model to generate the analysis result, wherein the behavior vector is based on the collected sensor information; and using the generated analysis result to determine whether a behavior of the vehicle is abnormal.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of YU JIANG by incorporating, applying and utilizing the above steps, technique and features as taught by Gupta. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a 

As per claim 18, YU JIANG further discloses through the invention, see entire document, treating a position of the vehicle that is specified in the teleoperation command as prior knowledge; and updating the position of the vehicle (see entire document, particularly in Para [0017, 0022, 0027, 0042, 0054, 0058, 0071, 0076] – teaching navigation services, location services installed on the on-board computer, which are well known in the art, and which typically include GPS sensor(s) for  sensing/detecting/determining/measuring location, speed, velocity, direction of travel as parts of navigation, and which are typically capable to detect/determine vehicle location/position, direction of travel as parts of navigation.
	YU JIANG does not explicitly disclose, or is missing, using an inference algorithm to update the position of the vehicle. 
However, Gupta teaches through the invention, see entire document, particularly in fig. 4, Para [0004, 0011], analyzing the collected sensor information to generate the analysis result that may include generating a behavior vector based on the collected sensor information, and applying the generated behavior vector to a machine learning classifier model to generate the analysis result; illustrating example logical components and information flows in a mobile device configured to use behavior-based and machine learning techniques to monitor and analyze sensor information in accordance.
	Gupta further teaches through the invention, see entire document, particularly in Para [0029], claim 1, computing system that may be configured to use machine learning techniques to compare or analyze sensor information that is collected from different types of sensors; analyzing the collected sensor information to generate an analysis result, wherein analyzing comprises: applying a generated behavior 
Gupta further teaches through the invention, see entire document, particularly in fig. 3, Para [0051], claim 1, SOC 300 that may also include additional hardware and/or software components that are suitable for collecting sensor data from sensors, including speakers, user interface elements (e.g., input buttons, touch screen display, etc.), microphone arrays, sensors for monitoring physical conditions (e.g., location, direction, motion, orientation, vibration, pressure, etc.), cameras, compasses, GPS receivers, communications circuitry (e.g., Bluetooth.RTM., WLAN, WiFi, etc.), and other well-known components (e.g., accelerometer, etc.) of modern electronic devices
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of YU JIANG by incorporating, applying and utilizing the above steps, technique and features as taught by Gupta. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to analyze sensor information to identify an abnormal vehicle behavior; monitor sensors (e.g., a closely-integrated vehicle sensor, a loosely-integrated vehicle sensor, a non-vehicle sensor, etc.) in the vehicle to collect the sensor information, analyze the collected sensor information to generate an analysis result, and use the generated analysis result to determine whether a behavior of the vehicle is abnormal; generate a communication message in response to determining that the behavior of the vehicle is abnormal, and send the generated communication message to an external entity (see entire Gupta document, particularly in abstract).


Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. YURI KAN, P.E., whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday – Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

/YURI KAN, P.E./Primary Examiner, Art Unit 3662